Argued April 26, 1926.
This is an appeal from a case tried before a jury in the County Court of Allegheny County.
No point for binding instructions was presented nor any exception taken to the charge of the court. The Common Pleas court refused the appeal. Such an appeal should not be allowed unless a retrial on the issues of fact is necessary to prevent injustice, and we may not reverse where an appeal has been refused in the exercise of sound judicial discretion. Harris 
Rhodes v. Brinton, 75 Pa. Super. 68, and cases there cited.
Plaintiff, a real estate agent, claimed that he sold a property for the defendant and thereby earned his commission. As a result of advertisements spread by him, he received a call from one of the future purchasers of the property. The property was deeded to a third party by the defendant, but was later transferred to the person with whom the plaintiff had had negotiations and whose attention he had brought to the property. There was evidence that confirmed the plaintiff's claim that the introduction of the third party was a mere subterfuge to get rid of paying him commissions.
The comment of the lower court was justified that *Page 263 
"the trial was full and fair, the weight of the testimony, and the fair inference to be derived from it, all favored the plaintiff."
The order is affirmed.